DETAILED ACTION
This action is responsive to the filing of 1/12/2022. Claims 1-6, 10-23 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 10-17, 21-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nelson (US 20180101824.)

Claim 1, 22, 23: Nelson discloses a method comprising: 
obtaining and monitoring audio of a meeting (Fig. 3: 300; Real-Time Processing, par. 148-150, Audio/video data 300 may be one or more data packets, a data stream, and/or any other form of data that includes audio and/or video information related to an electronic meeting) having multiple participants (Fig. 1A: 108-108N); 
(par. 154, enforcing time constraints for agenda items, changing designated amounts of time for agenda items, changing, deleting and adding agenda items, including providing missing or supplemental information for agenda items, and agenda navigation; par. 155, These keywords are a cue 304 for meeting intelligence apparatus 102 to generate intervention data 310 that indicates a corresponding agenda topic), based at least on an analysis of a presentation (par. 155,  text recognition logic 400 that processes first meeting content data 302 to determine one or more corresponding agenda topics), that is associated with said meeting;
automatically allocating time-slots for discussing each topic in said meeting (par. 154, changing designated amounts of time for agenda items); 
based on analysis of said audio (par. 76, 150 - meeting intelligence apparatus 102 may analyze meeting content data using any of a number of tools, such as speech or text recognition; par. 150, cue detection logic 306, which analyzes audio/video data 300 to determine whether audio/video data 300 includes cue 304), generating and performing a meeting steering operation (par. 150, Meeting intelligence apparatus 102 transmits intervention data 310 to node 104A during and/or after an electronic meeting; par. 154, time constraints for agenda items, changing designated amounts of time for agenda items, changing, deleting and adding agenda items, including providing missing or supplemental information for agenda items, and agenda navigation) with regard to said meeting, wherein the meeting steering operation comprises at least one of: 
(I) monitoring passage of time during said meeting, and generating notifications to one or more participants, at particular time-points during said meeting, to indicate that (par. 154, enforcing time constraints for agenda items; par. 155, second meeting content data 312 specifies, among other information, the position of visual indicator 220, or a current agenda item; par. 156, the message may indicate, for example, that the time limit for the current agenda item has expired and the electronic meeting will be progressing to the next agenda item); [[.]]
(II) monitoring passage of time during said meeting, and detecting that conversations in said meeting are currently lagging behind a timeline that would suffice to discuss all topics on said agenda; and generating a notification to one or more participants, to indicate that the meeting is currently lagging behind said agenda and proposing to participants to speed-up their conversations in order to address all topics on said agenda.

Claim 4: Nelson discloses the method of claim 1, comprising: automatically generating a textual or audible notification, to at least one participant in said meeting, at a particular time-point within said meeting, indicating an automated request to state an agenda of topics for said meeting (par. 154, deleting and adding agenda items; par. 155, These keywords are a cue 304 for meeting intelligence apparatus 102 to generate intervention data 310 that indicates a corresponding agenda topic.)  

Claim 5: Nelson discloses the method of claim 1, comprising: automatically generating a textual or audible notification, to at least one participant in said meeting, at a particular time-point within said meeting, indicating an automated request to state a summary of tasks allocated to users in said meeting (par. 154, enforcing time constraints for agenda   

Claim 6: Nelson discloses the method of claim 1, comprising: monitoring audio conversations in said meeting, and detecting that a particular topic on an agenda of said meeting was not yet discussed; generating a notification during said meeting, to at least one participant of said meeting, to address said particular topic (par. 154, deleting and adding agenda items; par. 155, These keywords are a cue 304 for meeting intelligence apparatus 102 to generate intervention data 310 that indicates a corresponding agenda topic.)    

Claim 10: Nelson discloses the method of claim 1, comprising: during said meeting, automatically performing a textual analysis of audio conversations discussed so far in said meeting; during said meeting, automatically detecting that a particular topic was skipped and was not discussed; during said meeting, generating a notification to one or more participants, indicating that said particular topic was skipped and should be discussed (par. 156, Speech and text recognition may also be used to ensure that all agenda items and action items are addressed during an electronic meeting, which may include discussion, deferral, etc..) 

Claim 11: Nelson discloses the method of claim 1, comprising: during said meeting, detecting that a conversation relates to said particular topic; during said meeting, (par. 136, a meeting rules template may specify that a particular person, a person with a specified level of authority, a decision maker, or a minimum and/or a maximum number of participants must attend an electronic meeting; par. 137, De-selecting the particular member would cause a message to be displayed notifying the user that the particular member is required by the meeting rules template designated for the electronic meeting.)  

Claim 12: Nelson discloses the method of claim 1, comprising: determining that a particular topic in said agenda, is relevant to a particular user that attended the meeting but already left the meeting; during said meeting, detecting that a conversation relates to said particular topic; during said meeting, automatically generating a notification to one or more participants, alerting that said particular user who already left the meeting is relevant to said particular topic that is currently discussed by remaining participants in said meeting (par. 136, a meeting rules template may specify that a particular person, a person with a specified level of authority, a decision maker, or a minimum and/or a maximum number of participants must attend an electronic meeting; par. 137, De-selecting the particular member would cause a message to be displayed notifying the user that the particular member is required by the meeting rules template designated for the electronic meeting.)  

Claim 13: Nelson discloses the method of claim 1, comprising: determining that a recent meeting-portion includes conversations about one or more topics that are not in said agenda; automatically generating a notification to one or more participants, alerting (par. 154, enforcing time constraints for agenda items, changing designated amounts of time for agenda items, changing, deleting and adding agenda items, including providing missing or supplemental information for agenda items, and agenda navigation; par. 162, the electronic meeting application may query a meeting participant to provide the missing information, an agenda item.)    

Claim 14: Nelson discloses the method of claim 1, comprising: during said meeting, automatically generating a plurality of in-meeting notifications that indicate proposals to steer the meeting in accordance with pre-defined rules (par. 154, enforcing time constraints for agenda items, changing designated amounts of time for agenda items, changing, deleting and adding agenda items, including providing missing or supplemental information for agenda items, and agenda navigation); automatically monitoring conversations in said meeting, and monitoring whether or not participants in said meeting comply with each such in-meeting notifications; automatically generating a compliance summary report (Fig. 7C), which indicates: (i) which participants complied with in-meeting notifications, and (ii) which participants did not comply with in-meeting notifications (Fig. 7C; par. 219, indicates the number of actions items that are completed by a particular meeting participant relative to the total number of action items assigned.)

Claim 15: Nelson discloses the method of claim 1, comprising: during said meeting, automatically generating a plurality of in-meeting notifications that indicate proposals to (par. 154, enforcing time constraints for agenda items, changing designated amounts of time for agenda items, changing, deleting and adding agenda items, including providing missing or supplemental information for agenda items, and agenda navigation); automatically monitoring conversations in said meeting, and monitoring whether or not participants in said meeting comply with each such in-meeting notifications; automatically generating a compliance summary report, which indicates: (i) which in-meeting notifications were complied with, and (ii) which in-meeting notifications were not complied with (Fig. 7C; par. 219, indicates the number of actions items that are completed by a particular meeting participant relative to the total number of action items assigned.)  

Claim 16: Nelson discloses the method of claim 1, comprising: automatically recognizing a pre-defined triggering vocal cue in an audio of said meeting; extracting a command from an audio-portion that follows said triggering vocal cue; performing said command, wherein the command is an in-meeting command from a meeting participant to a virtual moderator bot that participates in said meeting, wherein the command instructs to obtain a data-item or to create or modify a data-item (par. 158, Speech and text recognition may be used to recognize agenda-related commands, such commands to add time to agenda items and agenda navigation commands; par. 160, the command, "new agenda item Y," along with attribute data for new agenda item Y, such as a description of the new agenda item.)  

Claim 17: Nelson discloses the method of claim 1, comprising: defining a first speaker-dependent triggering vocal cue, which triggers an automated command if uttered by a first particular speaker in said meeting; defining a second, different, speaker-dependent triggering vocal cue, which triggers same said automated command if uttered by a second, different, particular speaker in said meeting; monitoring audio of said meeting, and automatically recognizing a pre-defined speaker-dependent triggering vocal cue; extracting a command from an audio-portion that follows said triggering vocal cue; automatically performing said command (par. 158, Speech and text recognition may be used to recognize agenda-related commands, such commands to add time to agenda items and agenda navigation commands.)  

Claim 21: Nelson discloses the method of claim 1, wherein automatically generating the agenda comprises: automatically generating the agenda of topics for said meeting, based cumulatively on (i) analysis of said presentation (par. 155,  text recognition logic 400 that processes first meeting content data 302 to determine one or more corresponding agenda topics) that is associated with said meeting, and also (ii) analysis of audio conversations that already occurred in said meeting (par. 76, 150 - meeting intelligence apparatus 102 may analyze meeting content data using any of a number of tools, such as speech or text recognition; par. 150, cue detection logic 306, which analyzes audio/video data 300 to determine whether audio/video data 300 includes cue 304), and also (iii) analysis of data or meta-data of an invitation to attend said meeting (par. 165, artificial intelligence may provide supplemental information for new agenda items. New agenda item X is missing a responsible person. Suggestion: Alice C. (responsible person on agenda items X1 and X2); par. 182, “Where did we 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Lindberg (US 9560316.)

Claim 2: Nelson discloses the method of claim 1. However, Nelson does not explicitly disclose detecting that a particular participant in said meeting performs an interfering double-talk over another participant; selectively generating a notification indicating to said particular participant to refrain from interfering double-talk.  
Lindberg discloses a similar method for meeting feedback, including:
detecting that a particular participant in said meeting performs an interfering double-talk over another participant; selectively generating a notification indicating to said particular participant to refrain from interfering double-talk (5:21-31, system 102 may cause an indicator to prompt the participants at the microphone detecting the side conversation to mute their microphone (e.g., "Please mute microphone. Your side conversation may be distracting.")  
Nelson with that of Lindberg as a user may not be aware that their conversation is being picked up by the microphone.

Claim 3: Nelson discloses the method of claim 1. However, Nelson does not explicitly disclose detecting that a particular participant in said meeting speaks at a volume level that is below a pre-defined threshold value; selectively generating a notification indicating to said particular participant to raise his voice.  
Lindberg discloses a similar method for meeting feedback, including:
detecting that a particular participant in said meeting speaks at a volume level that is below a pre-defined threshold value; selectively generating a notification indicating to said particular participant to raise his voice (2:64-67, if the voice of the main speaker is not sufficiently loud, the system may provide an indicator that prompts the main speaker to speak louder.)  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Nelson with that of Lindberg so that the user may adjust their microphone settings, or move it closer.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Cromack (US 20090306981.)


Claim 18: Nelson discloses the method of claim 1, comprising: automatically recognizing a pre-defined triggering vocal cue in an audio of said meeting ((par. 158, 

However, Nelson does not explicitly disclose generating a user-initiated bookmark that is derived from text extracted from an audio- portion that follows said triggering vocal cue; generating an association among (i) said user-initiated bookmark, and (ii) a particular time- point in said audio of said meeting in which said vocal cue was recognized, and (iii) a particular portion of a transcript of said meeting which corresponds to said vocal cue.
Cromack discloses a similar method for meeting transcribing and analysis, including: generating a user-initiated bookmark that is derived from text extracted from an audio- portion that follows said triggering vocal cue; generating an association among (i) said user-initiated bookmark (par. 85, the bookmark records a starting and stopping time in the audio stream to highlight the desired important passages in the conversation), and (ii) a particular time- point in said audio of said meeting in which said vocal cue was recognized (par. 29, Conversations--are recorded in the knowledge base along with associated meta data including a list of conversation attendees; lists of topics, key words, and categories; bookmarked sections of the conversation and associated renderings (e.g. transcripts and translations); and annotated comments and attachments), and (iii) a particular portion of a transcript of said meeting which corresponds to said vocal cue (par. 84, the subscriber can create a bookmarked entry either with a transcript (by left mouse clicking the CogI button 5420) or without a transcript.)
Nelson with that of Cromack so as to allow the user to return to key sections of the meeting or conversation at a later time.

Claim 19: Nelson and Cromack disclose the method of claim 18, comprising: receiving a post-meeting user command to access a meeting-portion that corresponds to said user-initiated bookmark; in response to said post-meeting user command, playing to said user an audio portion from said meeting which begins at said vocal cue of said user-initiated bookmark (Cromack Fig. 6: 6210, par. 81-85, The subscriber can select the segment of audio to be replayed from any bookmarked CogI … , key word, or topic in this call or any previous conversation recorded in the subscriber's portfolio.)  

Claim 20: Nelson and Cromack disclose the method of claim 18, comprising: receiving a post-meeting user command to access a meeting-portion that corresponds to said user-initiated bookmark; in response to said post-meeting user command, displaying to said user a transcript-portion of said meeting which begins at said vocal cue of said user-initiated bookmark (Cromack Fig. 6: 6210, par. 81-85, The subscriber can select the segment of audio to be replayed from any bookmarked CogI … , key word, or topic in this call or any previous conversation recorded in the subscriber's portfolio.)

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. Applicant argues that Nelson appears to describe, at most, adding of .
The Examiner respectfully disagrees. Claim 1 as recited does not limit as to what the presentation is (e.g. text, audio, or video), or whether it was prepared beforehand, or presented live. A participant speaking during a meeting is presenting information, i.e. giving a verbal presentation. Furthermore, Nelson discloses (par. 155) that the text recognition logic processes first meeting content data 302 (construed as ‘presentation’) to determine one or more corresponding agenda topics.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Morgia (20150310687) Synchronous and Asynchronous Electronic Voting Terminal System and Network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
1/27/2022